Case 2:19-cr-00369-DWA Document 71-1 Filed 07/17/20 Page 1 of 13




                           Exhibit 1
Case 2:19-cr-00369-DWA Document 71-1 Filed 07/17/20 Page 2 of 13




                           Exhibit 1
Case 2:19-cr-00369-DWA Document 71-1 Filed 07/17/20 Page 3 of 13




                           Exhibit 1
Case 2:19-cr-00369-DWA Document 71-1 Filed 07/17/20 Page 4 of 13




                           Exhibit 1
Case 2:19-cr-00369-DWA Document 71-1 Filed 07/17/20 Page 5 of 13




                           Exhibit 1
Case 2:19-cr-00369-DWA Document 71-1 Filed 07/17/20 Page 6 of 13




                           Exhibit 1
Case 2:19-cr-00369-DWA Document 71-1 Filed 07/17/20 Page 7 of 13




                           Exhibit 1
Case 2:19-cr-00369-DWA Document 71-1 Filed 07/17/20 Page 8 of 13




                           Exhibit 1
Case 2:19-cr-00369-DWA Document 71-1 Filed 07/17/20 Page 9 of 13




                           Exhibit 1
Case 2:19-cr-00369-DWA Document 71-1 Filed 07/17/20 Page 10 of 13




                           Exhibit 1
Case 2:19-cr-00369-DWA Document 71-1 Filed 07/17/20 Page 11 of 13




                           Exhibit 1
Case 2:19-cr-00369-DWA Document 71-1 Filed 07/17/20 Page 12 of 13




                           Exhibit 1
Case 2:19-cr-00369-DWA Document 71-1 Filed 07/17/20 Page 13 of 13




                           Exhibit 1
